[Cite as State v. Anderson, 2014-Ohio-4245.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO

         Plaintiff-Appellee

 v.

 RICKYM ANDERSON

         Defendant-Appellant


 Appellate Case No.       25689

 Trial Court Case No. 2012-CR-1911/1


 (Criminal Appeal from
 (Common Pleas Court)
                                                ...........

                                                OPINION

                              Rendered on the 26th day of September, 2014.

                                                ...........

MATHIAS H. HECK, JR., by KIRSTEN A. BRANDT, Atty. Reg. No. 0070162, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division, Montgomery
County Courts Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

STEPHEN A. GOLDMEIER, Atty. Reg. No. 0087553, CHARLYN BOHLAND, Atty. Reg. No.
0088080, 250 East Broad Street, Suite 1400, Columbus, Ohio 43215
      Attorneys for Defendant-Appellant

                                                .............
                                                                                            2


WELBAUM, J.



        {¶ 1}     Defendant-Appellant, Rickym Anderson, appeals from his conviction and

 sentence on three counts of aggravated robbery and one count of kidnapping, with gun

 specifications. Following a jury trial, Anderson was sentenced to a total of 28 years in prison.

        {¶ 2}     In support of his appeal, Anderson contends that the trial court erred when it

 overruled his motion to suppress statements made to police and in sentencing him to a prison

 term that was disproportionate to that of a more culpable co-defendant who pled guilty.

 Anderson further contends that the trial court erred by sentencing him to consecutive sentences

 without complying with R.C. 2929.14, and by failing to properly calculate jail-time credit.

        {¶ 3}     In addition, Anderson contends that the juvenile court erred in transferring his

 case to adult court, in violation of his rights under the Due Process Clause and the Equal

 Protection Clause, and in violation of state and federal prohibitions against cruel and unusual

 punishment. Finally, Anderson contends that he was denied the effective assistance of counsel.

        {¶ 4}     We conclude that the trial court did not err in overruling the motion to suppress,

 because the evidence at the suppression hearing supports the trial court’s conclusion that

 Anderson knowingly, voluntarily, and intelligently waived his Miranda rights.

        {¶ 5}     We further conclude that the mandatory transfer provisions for juvenile

 offenders in R.C. 2152.10(A)(2)(b) and 2152.12(A)(1)(b) do not violate due process rights, equal

 protection rights, or prohibitions against cruel and unusual punishment.

        {¶ 6}     However, the trial court did err by failing to comply with R.C. 2929.14(C)’s

 provisions for imposing consecutive sentences, and by failing to properly calculate jail-time
                                                                                                                                3


credit.     In view of this holding, the issue of the court’s alleged error in imposing a

disproportionate sentence is moot, because Anderson’s sentence will be vacated and the matter

will be remanded for a new sentencing hearing. Finally, any alleged ineffectiveness of trial

counsel did not prejudice Anderson, because all of his arguments have been considered, with the

exception of his trial tax argument, which is moot, due to the vacation of the sentence.

Accordingly, the judgment of the trial court will be affirmed in part and reversed in part.

Anderson’s sentence will be vacated, and this matter will be remanded to the trial court for a new

sentencing hearing.



                                           I. Facts and Course of Proceedings

          {¶ 7}        This case arises from two separate incidents that occurred on April 20, 2012.

On the morning of that day, Rickym Anderson and two high school friends, Dylan Boyd and

M.H., met at the RTA hub in downtown Dayton.1 At the time, Anderson was sixteen years old.

Because the three teenagers had smoked marijuana, they were late for school. Instead of going

to school, they began walking, and walked around most of the day.

          {¶ 8}        At around 3:00 p.m., the three teens went down an alley next to 615 Yale

Avenue in Dayton, Ohio, and passed a garage with an overhead door that was partially up. At

the time, Boyd was carrying a 38 caliber Smith and Wesson revolver that was black in color, with

a wooden handle grip.

          {¶ 9}        Brian Williams and his girlfriend, Tiesha Preston, were in the garage, smoking


           1
                 The full names of Anderson and Boyd are being used because they were bound over for trial as adults. Initials are being used
 for the third teenager, as there is no indication in the record that he was tried as an adult.
                                                                                           4


marijuana and talking. Almost immediately after Williams saw the three people walk by the

door, Boyd came back. Boyd said, “Don’t move,” and when Williams tried to run out the back

door of the garage, Boyd opened fire. Boyd fired one bullet, which hit Williams in the back and

exited through his abdomen.

       {¶ 10}    Williams ran across the street to a neighbor’s house. When he got to the porch,

he could see Boyd gesturing for Preston to get into the trunk of a gray Impala automobile that

was parked in the driveway at 615 Yale. The keys to the Impala had been left on the trunk of

another car that was sitting in the garage. However, the trunk of the Impala could be opened by

using a release button located inside the Impala.

       {¶ 11}    The first neighbors that Williams approached shut the door and refused to help

him, but Williams was eventually able to get help from a neighbor up the street. That neighbor

took Williams to the hospital, where surgeons removed major parts of his small and large

intestines. At the time of the trial, which was held nearly a year after the incident, Williams was

still wearing a colostomy bag.

       {¶ 12}    After shooting Williams, Boyd first asked Preston where the keys to the Impala

were. When she said she did not know, he told M.H. to search the Impala. When M.H. could

not find the keys, Boyd told Anderson to search. Boyd also told Anderson and M.H. to get

whatever they could find. Boyd then said to Preston, “Bitch, come on. Get in the trunk.”

Transcript of Proceedings, Volume II, p. 288. After Preston got into the trunk, she could hear

the teenagers rummaging around in the car, and also heard Boyd tell the others to grab her purse.

After about 25 to 30 minutes, Preston heard neighbors talking, and began beating on the trunk.

She was then released from the trunk.
                                                                                          5


        {¶ 13}   Following the robbery at 615 Yale, Boyd, Anderson, and M.H. went to an

abandoned house on Windsor Avenue, which was about a block and a half away from where

Williams had been shot. There was no money in Preston’s purse; instead, the purse contained

only credit cards, identification, a food stamp card, and some cigarettes.

        {¶ 14}   After smoking the cigarettes, they left the purse in the abandoned house. M.H.

then went home, and Boyd and Anderson continued walking. After meeting another high school

student, the three teenagers saw a young woman (Star MacGowan) at an apartment building

taking out her trash.     At that point, Anderson was carrying the gun.            Anderson asked

MacGowan if she had any money, and threatened her. He told her he was going to “pop her.”

Transcript of Proceedings, Volume II, p. 351.         MacGowan handed over her purse, which

contained a lime-green cell phone.

        {¶ 15}   Just then, another resident of the apartment building came by and heard

MacGowan yelling that her purse had been taken. Anderson took the phone out of the purse,

dropped the purse, and ran off. The three teenagers ran in different directions.

        {¶ 16}   The police were called, and were given a description of the three suspects,

including their race, type of clothing, weight, and height. Shortly thereafter, Dayton Police

Officer, Jeff Hieber, saw Boyd and Anderson walking in the vicinity, wearing clothing that

matched the descriptions he had been given. After slowing down to get a better look, Hieber

turned his car around and made a left onto Yale Avenue, where the suspects had been heading.

When Hieber caught up to Boyd and Anderson, he detained them and ultimately patted them

down.    Hieber found a lime-green cell phone in Anderson’s pocket, and the police subsequently

located a gun about 30 to 40 feet away from where Boyd and Anderson were apprehended.
                                                                                           6


None of the witnesses were able to identify Anderson from a photo spread, but they all later

identified him at trial.

          {¶ 17}    Both Boyd and Anderson were detained and were questioned that night by the

police.     After waiving his Miranda rights, Anderson admitted to his involvement in both

robberies, and led police to the abandoned house where Preston’s purse had been hidden.

          {¶ 18}    Anderson was initially charged in juvenile court, but he was subsequently bound

over to the general division of the common pleas court for trial as an adult. Anderson was

indicted on three counts of aggravated robbery, one count of kidnapping, and one count of

felonious assault, with gun specifications for each charge. Following a jury trial, he was found

guilty of all charges, other than the felonious assault charge, which pertained to the shooting of

Williams.     As was noted, the court sentenced Anderson to a total of 28 years in prison.

Williams’ co-defendant, Boyd, had previously pled guilty, and had received a nine-year prison

sentence.



                   II. Did the Trial Court Err in Overruling the Motion to Suppress?

          {¶ 19}    Anderson’s First Assignment of Error states as follows:

                   The Trial Court Erred When It Overruled Rickym Anderson’s Motion to

          Suppress His Statements, in Violation of the Fifth And Fourteenth Amendments

          to the United States Constitution and Article I, Section 10 of the Ohio

          Constitution (October 23, 2012 Decision, Order and Entry Overruling Defendant

          Anderson’s Motion to Suppress, p. 6).

          {¶ 20}    Under this assignment of error, Anderson presents two main arguments. The
                                                                                             7


first is that the State failed to prove that he intelligently and knowingly waived his constitutional

rights.    Anderson’s second argument is that the use of deceptive interrogation techniques

undermines a vulnerable child’s voluntary waiver of rights.          We will address each matter

separately.



                           A. Intelligent and Voluntary Wavier of Rights

          {¶ 21}   In arguing that Anderson’s waiver of rights was neither intelligent nor voluntary,

Anderson focuses on the fact that he was treated in the same manner as an adult, without

recognition of his individual circumstances or of current research and precedent, which indicate

that children need greater protection than adults.

          {¶ 22}   Before addressing these points, we note that the standards for reviewing

decisions on motions to suppress are well established. In ruling on motions to suppress, a trial

court “assumes the role of the trier of fact, and, as such, is in the best position to resolve

questions of fact and evaluate the credibility of the witnesses.” State v. Retherford, 93 Ohio

App.3d 586, 592, 639 N.E.2d 498 (2d Dist.1994), citing State v. Clay, 34 Ohio St. 2d 250, 298
N.E.2d 137 (1973). Consequently, when we review suppression decisions, “we are bound to

accept the trial court's findings of fact if they are supported by competent, credible evidence.

Accepting those facts as true, we must independently determine as a matter of law, without

deference to the trial court's conclusion, whether they meet the applicable legal standard.” Id. at

592.

          {¶ 23}   “The Fifth Amendment to the United States Constitution and Article I, Section

10 of the Ohio Constitution guarantee that no person in any criminal case shall be compelled to
                                                                                          8


be a witness against himself.      The concern that animated the framers to adopt the Fifth

Amendment was that coerced confessions are inherently untrustworthy.” State v. Jackson, 2d

Dist. Greene No. 02CA0001, 2002-Ohio-4680, ¶ 19, citing Dickerson v. United States, 530 U.S.
428, 120 S. Ct. 2326, 147 L. Ed. 2d 405 (2000). “A suspect may waive his constitutional right

against self-incrimination, provided that waiver is voluntary. A suspect's decision to waive his

privilege against self-incrimination is made voluntarily absent evidence that his will was

overborne and his capacity for self-determination was critically impaired because of coercive

police conduct.” Id. at ¶ 20, citing Colorado v. Connelly, 479 U.S. 157, 107 S. Ct. 515, 93
L. Ed. 2d 473 (1986). (Other citation omitted.)

       {¶ 24}    We also noted in Jackson that:

                The issues of whether a confession is voluntary, and whether a suspect has

       been subjected to custodial interrogation so as to require Miranda warnings, are

       analytically separate issues.    The due process clause continues to require an

       inquiry, separate from custody considerations, concerning whether a defendant's

       will was overborne by the circumstances surrounding the giving of his confession.

         This due process test takes into consideration the totality of all the surrounding

       facts and circumstances, including the characteristics of the accused and the

       details of the interrogation. Factors to be considered include the age, mentality,

       and prior criminal experience of the accused; the length, intensity and frequency

       of the interrogation; the existence of physical deprivation or mistreatment; and the

       existence of threats or inducements. State v. Edwards (1976), 49 Ohio St. 2d 31,

       358 N.E.2d 1051.
                                                                                          9


(Citations omitted.) Jackson at ¶ 21.

       {¶ 25}    In rejecting the motion to suppress, the trial court found no evidence of police

coercion and no evidence that the police made promises or guarantees to Anderson. The court

also noted that Anderson did not ask for his parents to be present, was not a “young” juvenile,

and was subject to a relatively short interview.

       {¶ 26}    After reviewing the record, we agree with the trial court. At the time of the

interrogation, Anderson was 16 years old, and had prior experience with the criminal justice

system. Consistent with the dictates of Miranda, the police explained each right to him and

confirmed that he understood his rights. The questioning took place over a period of less than

two hours, with one interview lasting about 20 to 30 minutes and the other lasting about a half

hour. Although the police did not offer Anderson food or water, or a restroom break, they would

have let him take a break if he had asked.

       {¶ 27}    It is true that the police did not call Anderson’s parents before speaking with

him. However, “the law in Ohio does not require that a juvenile's parent or legal custodian be

present during a custodial interrogation.” State v. Kimmie, 8th Dist. Cuyahoga No. 99236,

2013-Ohio-4034, ¶ 58. “The presence of a parent or custodian during a juvenile's interrogation,

therefore, is only one factor to consider in determining whether, under the totality of the

circumstances surrounding the juvenile's statements, there is a valid waiver of the juvenile

suspect's Miranda rights.” (Citations omitted.) Id.

       {¶ 28}    In arguing that the trial court erred by failing to treat him differently from an

adult, Anderson points to recent cases from the United States Supreme Court, which recognize

that children are not adults and should not be treated as such. For example, in Roper v.
                                                                                           10


Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005), the Supreme Court of the United

States reconsidered its prior authority, and held that the Eighth Amendment requires rejection of

the imposition of the death penalty on juvenile offenders under the age of 18. Id. at 568. To

analyze the issue, the court first conducted “a review of objective indicia of consensus, as

expressed in particular by the enactments of legislatures that have addressed the question.” Id. at

564. The court then decided, by exercising its “own independent judgment, whether the death

penalty is a disproportionate punishment for juveniles.” Id.

       {¶ 29}    In finding that the death penalty was a disproportionate penalty, the court relied,

among other things, on three general differences between juveniles and adults. These included

the fact that “ ‘[a] lack of maturity and an underdeveloped sense of responsibility are found in

youth more often than in adults and are more understandable among the young. These qualities

often result in impetuous and ill-considered actions and decisions.’ ”         Id. at 569, quoting

Johnson v. Texas, 509 U.S. 350, 367, 113 S. Ct. 2658, 125 L. Ed. 2d 290 (1993). The court

further noted that “[t]he second area of difference is that juveniles are more vulnerable or

susceptible to negative influences and outside pressures, including peer pressure.” Id., citing

Eddings v. Oklahoma, 455 U.S. 104, 115, 102 S. Ct. 869, 71 L. Ed. 2d 1 (1982).

       {¶ 30}    Finally, the court observed that “[t]he third broad difference is that the character

of a juvenile is not as well formed as that of an adult. The personality traits of juveniles are

more transitory, less fixed.” Id. at 570, citing E. Erikson, Identity: Youth and Crisis (1968).

With regard to the three general differences, the court stressed that:

                These differences render suspect any conclusion that a juvenile falls

       among the worst offenders.        The susceptibility of juveniles to immature and
                                                                                           11


       irresponsible behavior means “their irresponsible conduct is not as morally

       reprehensible as that of an adult.” Thompson [v. Oklahoma], supra, [487 U.S.
815] at 835, 108 S. Ct. 2687 [,101 L. Ed. 2d 702 (1988)] (plurality opinion). Their

       own vulnerability and comparative lack of control over their immediate

       surroundings mean juveniles have a greater claim than adults to be forgiven for

       failing to escape negative influences in their whole environment.         The reality

       that juveniles still struggle to define their identity means it is less supportable to

       conclude that even a heinous crime committed by a juvenile is evidence of

       irretrievably depraved character. From a moral standpoint it would be misguided

       to equate the failings of a minor with those of an adult, for a greater possibility

       exists that a minor's character deficiencies will be reformed.        Indeed, “[t]he

       relevance of youth as a mitigating factor derives from the fact that the signature

       qualities of youth are transient; as individuals mature, the impetuousness and

       recklessness that may dominate in younger years can subside.” Johnson, supra,

       at 368, 113 S. Ct. 2658 * * *.

(Citation omitted.) Roper, 543 U.S. at 570, 125 S. Ct. 1183, 161 L. Ed. 2d 1.

       {¶ 31}   Subsequently, in Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011,176 L.Ed.2d

825 (2010), the Supreme Court held that “for a juvenile offender who did not commit homicide

the Eighth Amendment forbids the sentence of life without parole.” Id. at 74. And, in another

decision cited by Anderson, the United States Supreme Court recently held that “a child's age

properly informs the Miranda custody analysis.” J.D.B. v. North Carolina, ___ U.S. ___, 131
S. Ct. 2394, 2399, 180 L. Ed. 2d 310 (2011).
                                                                                           12


          {¶ 32}    In J.D.B., the minor was 13 years old, and was interrogated by police at his

school.     He was not given Miranda warnings, and confessed to crimes for which he was

subsequently adjudicated delinquent. Id. at 2399-2400. The Supreme Court concluded that “so

long as the child's age was known to the officer at the time of police questioning, or would have

been objectively apparent to a reasonable officer, its inclusion in the custody analysis is

consistent with the objective nature of that test.” Id. at 2406. In reaching this conclusion, the

court stressed the distinctions between children and adults, including that “children ‘generally are

less mature and responsible than adults,’ * * *; that they ‘often lack the experience, perspective,

and judgment to recognize and avoid choices that could be detrimental to them’ * * *; that they

‘are more vulnerable or susceptible to ... outside pressures’ than adults * * *; and so on.”

(Citations omitted.) Id. at 2403.

          {¶ 33}    The Supreme Court declined to consider, however,

                         whether additional procedural Miranda warning

                         safeguards are needed for juveniles. In this regard,

                         the court stated that:

                   Amici on behalf of J.D.B. question whether children of all ages can

          comprehend Miranda warnings and suggest that additional procedural safeguards

          may be necessary to protect their Miranda rights. Brief for Juvenile Law Center et

          al. as Amici Curiae 13-14, n. 7. Whatever the merit of that contention, it has no

          relevance here, where no Miranda warnings were administered at all.

J.D.B. at 2401, fn. 4.

          {¶ 34}    In the final Supreme Court case cited by Anderson, the court invalidated
                                                                                             13


mandatory sentencing schemes that require children convicted of homicide to “receive lifetime

incarceration without possibility of parole, regardless of their age and age-related characteristics

and the nature of their crimes * * *.” Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 2475,

183 L. Ed. 2d 407 (2012). In Miller, the court noted its prior observations in Roper and Graham

about studies pertaining to adolescents and the “ ‘fundamental differences between juvenile and

adult minds.’ ” Id. at 2464, citing Roper, 543 U.S. at 570, 125 S. Ct. 1183, 161 L. Ed. 2d 1, and

quoting Graham, 560 U.S. at 68, 130 S.Ct. 2011,176 L.Ed.2d 825. In this regard, the court also

stressed that :

                  The evidence presented to us in these cases indicates that the science and

        social science supporting Roper 's and Graham 's conclusions have become even

        stronger. See, e.g., Brief for American Psychological Association et al. as Amici

        Curiae 3 (“[A]n ever-growing body of research in developmental psychology

        and neuroscience continues to confirm and strengthen the Court's conclusions”);

        id., at 4 (“It is increasingly clear that adolescent brains are not yet fully mature in

        regions and systems related to higher-order executive functions such as impulse

        control, planning ahead, and risk avoidance”); Brief for J. Lawrence Aber et al.

        as Amici Curiae 12-28 (discussing post- Graham studies) * * *.

Miller at 2465, fn. 5.

        {¶ 35}     In view of these indications from the Supreme Court of the United States, and

studies which reveal that many juveniles do not fully understand their rights or the alternatives,

Anderson argues that relying on adult presentation of rights and waiver forms does not

adequately protect minors.
                                                                                                                                 14


         {¶ 36}        In a decision issued after J.D.B., a lower court concluded that it would take the

defendant’s age (13) into account as a “non-determinative” factor in deciding whether police

tactics used in an interrogation were such that the defendant’s “free will was overborne at the

time he confessed.” In re Michael S., Cal. Ct. App. 2d Dist., Div.7, 2012 WL 3091576, *7.

However, after considering the facts, the court in that case found the confession voluntary.2

         {¶ 37}        Nonetheless, even before J.D.B. was decided, Ohio courts included age as a

factor that must be considered in deciding whether, under the totality of the circumstances, a

defendant’s confession is voluntary. Jackson, 2d Dist. Greene No. 02CA0001, 2002-Ohio-4680,

at ¶ 21. When the trial court in the case before us ruled on the motion to suppress, it did, in fact,

consider Anderson’s age, by noting that Anderson was not a young minor.

         {¶ 38}        Furthermore, the Supreme Court of Ohio has recently rejected the argument that

juveniles have a statutory right to counsel at interrogations conducted prior to the filing of a

juvenile complaint. See In re M.W., 133 Ohio St. 3d 309, 2012-Ohio-4538, 978 N.E.2d 164, ¶ 2.

 The dissent in M.W. strongly disagreed, arguing that “[t]he custodial interrogation is at least as

important as the events that subsequently unfold in court, and given its repercussions, a child

must be afforded the right to counsel and parents during that period.”                                            Id. at ¶ 69, fn. 6

(O’Connor, C.J., dissenting).                  Nonetheless, the view that “juveniles are entitled to special

protections because of the limitations on their cognitive abilities and legal capacity” “failed to

garner majority support [in M.W.], and we are compelled to follow the dictates of the majority.”

In re T.J., 6th Dist. Lucas No. L-12-1347, 2013-Ohio-3057, ¶ 10 (rejecting the argument that a


            2
                The cited case is an unpublished opinion whose citation is restricted by California Rules of Court. We cite it not for the fact
 that age should or must be considered, but only to note that J.D.B. has been applied in this manner.
                                                                                                                                      15


minor was entitled to have a parent or attorney present before he could waive his Miranda

rights).3

         {¶ 39}         Accordingly, we cannot conclude that Anderson’s rights were infringed by the

failure to provide additional safeguards prior to the wavier of his Miranda rights. Anderson

received all the protection he is currently due under Ohio law.



                                          B. Deceptive Interrogation Techniques

         {¶ 40}         Anderson’s second major issue concerning voluntary waiver involves deceptive

interrogation techniques. As was noted, the interrogating detectives falsely told Anderson that

he had been identified by witnesses. Anderson contends that a child’s ability to understand and

resist manipulative tactics is hampered by youthfulness, and that the International Association of

Chiefs of Police, in fact, discourages use of deceptive interrogation tactics with children.

         {¶ 41}         “Deception is a factor bearing on voluntariness, but, standing alone, does not

establish coercion * * *.” State Singleton, 2d Dist. Montgomery Nos. 17003, 17004, 1999 WL
3
                 Some jurisdictions do provide Miranda warnings tailored to juveniles. For example, Hall v. Thomas, 623 F. Supp. 2d 1302
 (M.D.Ala. 2009), noted that: “Alabama law guarantees additional rights for juveniles subject to interrogation, and requires the police to read
 additional warnings, sometimes referred to as ‘Super Miranda’ warnings. Rule 11(B) of the Alabama Rules of Juvenile Procedure, which
 was effective at the time of Hall's arrest, lists the ‘[r]ights of a child before being questioned while in custody.’ The interrogator must inform a
 juvenile of these rights before questioning him on ‘anything concerning the charge’ for which he was arrested. Id. They include ‘the right to
 communicate’ with the child's counsel, parent, or guardian and if he or she is not present, ‘if necessary, reasonable means will be provided for
 the child to do so.’ Id. ” Hall at 1307, fn. 3. Similarly, Indiana provides additional protections for minors. See J.L. v. State, 5 N.E.3d
431, 437 (Ind.App. 2014) (discussing juvenile Miranda form, and the requirement that juveniles and parents be allowed to confer prior to
 waiver of rights). Ohio has not yet chosen to adopt these additional protections.
                                                                                               16


173357, *4 (March 31, 1999), citing Frazier v. Cupp, 394 U.S. 731, 89 S. Ct. 1420, 22 L. Ed. 2d
684 (1999).     (Other citations omitted.)       See, also, State v. Brown, 100 Ohio St. 3d 51,

2003-Ohio-5059, 796 N.E.2d 506, ¶ 17.

       {¶ 42}     Anderson does not suggest, and we have not found, Ohio authority condemning

deceptive interrogation techniques in situations involving children.            In Ohio, as in other

jurisdictions, deception in interrogation is only one factor in assessing voluntariness.              For

example in State v. Jackson, 333 Wis. 2d 665, 2011 WI App 63, 799 N.W.2d 461, the defendant

was 15 years old, had an IQ of 73, and was charged with attempted first degree intentional

homicide. Id. at ¶ 1 and 21. The defendant claimed his confession was involuntary due to his

IQ and age, as well as the fact that the police had lied to him. Id. at ¶ 21. However, the court of

appeals disagreed, noting that:

                The State responds that, while it may not have been true that multiple

       people had identified Jackson in a lineup, one person had. And misrepresentation

       or trickery does not make an otherwise voluntary statement involuntary – it is only

       one factor to consider in the totality of the circumstances. State v. Ward, 2009 WI
60, ¶ 27, 318 Wis. 2d 301, 767 N.W.2d 236. As we explained in State v. Triggs,

       2003 WI App 91, ¶ 19, 264 Wis. 2d 861, 663 N.W.2d 396,

                “Inflating evidence of [the defendant's] guilt interfered little, if at all, with

       his ‘free and deliberate choice’ of whether to confess, for it did not lead him to

       consider anything beyond his own beliefs regarding his actual guilt or innocence,

       his moral sense of right and wrong, and his judgment regarding the likelihood that

       the police had garnered enough valid evidence linking him to the crime.”
                                                                                           17


(Citation omitted.) Jackson at ¶ 22.

       {¶ 43}    After reviewing the totality of the circumstances, we find no evidence that

Anderson’s waiver was involuntary. Although Anderson was a juvenile, he was 16 and had

prior experience with Miranda warnings. Furthermore, there is no indication that Anderson was

under the influence of any medication or other substance, that he had low intellectual ability, or

that the police used coercive tactics.

       {¶ 44}    Because the evidence at the suppression hearing supports the trial court’s

decision that Anderson knowingly, voluntarily, and intelligently waived his Miranda rights, the

trial court did not err in overruling the motion to suppress. Accordingly, Anderson’s First

Assignment of Error is overruled.



                    III. Did the Court Fail to Comply with R.C. 2929.14(C)?

       {¶ 45}    For purposes of convenience, we will next address Anderson’s Third

Assignment of Error, which states that:

                The Trial Court Erred When It Sentenced Rickym Anderson to

       Consecutive Sentences without Complying with R.C. 2929.14, in Violation of His

       Right to Due Process as Guaranteed by the Fourteenth Amendment to the United

       States Constitution and Article I, Section 16 of the Ohio Constitution.

       {¶ 46}    Under this assignment of error, Anderson contends that the trial court erred by

sentencing him to consecutive sentences without complying with R.C. 2929.14. Since Anderson

failed to object to consecutive sentences at the sentencing hearing, “he has forfeited all but plain

error.” State v. Jones, 10th Dist. Franklin No. 14AP-80, 2014-Ohio-3740, ¶ 11, citing Crim.R.
                                                                                           18


52(B). (Other citation omitted.) “Under Crim.R. 52(B), ‘[p]lain errors or defects affecting

substantial rights may be noticed although they were not brought to the attention of the court.’

‘To constitute plain error, the error must be obvious on the record, palpable, and fundamental

such that it should have been apparent to the trial court without objection.’ ” Jones at ¶ 11,

quoting State v. Gullick, 10th Dist. Franklin No. 13AP-26, 2013-Ohio-3342, ¶ 3. (Other citation

omitted.)

       {¶ 47}    With regard to consecutive sentences, R.C. 2929.14(C)(4) states that:

                If multiple prison terms are imposed on an offender for convictions of

       multiple offenses, the court may require the offender to serve the prison terms

       consecutively if the court finds that the consecutive service is necessary to protect

       the public from future crime or to punish the offender and that consecutive

       sentences are not disproportionate to the seriousness of the offender's conduct and

       to the danger the offender poses to the public, and if the court also finds any of the

       following:

                (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed pursuant

       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under

       post-release control for a prior offense.

                (b) At least two of the multiple offenses were committed as part of one or

       more courses of conduct, and the harm caused by two or more of the multiple

       offenses so committed was so great or unusual that no single prison term for any

       of the offenses committed as part of any of the courses of conduct adequately
                                                                                          19


       reflects the seriousness of the offender's conduct.

                (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime by the

       offender.

       {¶ 48}      In a recent decision, the Supreme Court of Ohio held that “[i]n order to impose

consecutive terms of imprisonment, a trial court is required to make the findings mandated by

R.C. 2929.14(C)(4) at the sentencing hearing and incorporate its findings into its sentencing

entry, but it has no obligation to state reasons to support its findings.” State v. Bonnell, ___

Ohio St.3d ___, 2014-Ohio-3177, ___ N.E.2d ___, syllabus.

       {¶ 49}      In Bonnell, the trial court imposed consecutive sentences, and mentioned the

defendant’s “atrocious” record, his lengthy prison record, the fact that up to that point, the

defendant had shown very little respect for society and its rules, and the fact that the courts had

given the defendant opportunities. Id. at ¶ 9-10. Nonetheless, the Supreme Court of Ohio

indicated that these descriptions did not allow it to conclude that the trial court had made the

required findings under R.C. 2929.14(C)(4). Accordingly, the court reversed the judgment,

vacated the sentence, and remanded the case for further proceedings. Id. at ¶ 34-37.

       {¶ 50}      In Jones, the Tenth District Court of Appeals also held that failure to make the

findings required under R.C. 2929.14(C)(4) causes a sentence to be contrary to law and

constitutes plain error. Jones, 10th Dist. Franklin No. 14AP-80, 2014-Ohio-3740, at ¶ 18.

       {¶ 51}      In view of this authority, Anderson’s sentence is contrary to law under R.C.

2929.14(C)(4), and will be vacated and remanded for further proceedings. Accordingly, the

Third Assignment of Error is sustained. Anderson’s sentence will be vacated, and this matter
                                                                                        20


will be remanded to the trial court for a new sentencing hearing.



                IV. Was the Sentence Disproportionate to that of a Co-Defendant?

       {¶ 52}    Anderson’s Second Assignment of Error states that:

                The Trial Court Erred When it Sentenced Rickym Anderson, after a Jury

       Trial, to a Prison Term Disproportionate to that of a More Culpable CoDefendant

       Who Pleaded Guilty, in Violation of the Sixth, Eighth, and Fourteenth

       Amendments to the United States Constitution and Article I, Sections 9, 10 and 16

       of the Ohio Constitution (2/20/2013 T. p. 583; February 22, 2013 Judgment Entry

       of Sentence).

       {¶ 53}    Under this assignment of error, Anderson contends that he was sentenced to a

significantly longer sentence than his co-defendant, Dylan Boyd, who received only a nine-year

sentence for more culpable acts.     Boyd was involved in both robberies, and was the shooter

who caused serious physical harm to Brian Williams.           After pleading guilty,   Boyd was

sentenced to nine years in prison, whereas Anderson received a total of 28 years in prison

following a jury trial. Anderson contends that this amounted to a “trial tax” under our prior

decision in State v. Beverly, 2d Dist. Clark No. 2011 CA 64, 2013-Ohio-1365.

       {¶ 54}    We need not address this matter, however, because Anderson’s sentence is being

vacated, and this matter is being remanded for a new sentencing hearing. Accordingly, the

Second Assignment of Error is overruled, as moot.



                  V. Did the Trial Court Fail to Grant Proper Jail Time Credit?
                                                                                                21


        {¶ 55}    Anderson’s Fourth Assignment of Error states as follows:

                 The Trial Court Erred When It Granted Rickym Anderson Only 240 days

        of Jail-time Credit, in Violation of His Right to Equal Protection as Guaranteed by

        the Fourteenth Amendment to the United States Constitution and Article I, Section

        16 of the Ohio Constitution.

        {¶ 56}    Under this assignment of error, Anderson contends that the trial court erred by

failing to grant him 67 days of additional jail-time credit for the time that he was confined by

order of the juvenile court. The trial court credited Anderson with 240 days of jail-time credit,

dating from the time of the indictment. According to Anderson’s calculations, he was instead

confined for 307 days.

        {¶ 57}    The State does not dispute the applicability of jail-time credit to confinement in

a juvenile detention facility; instead, the State’s position is that it is not clear from the record

where Anderson served detention or whether he was able to leave. Both sides also agree that a

plain error analysis applies, because Anderson failed to raise this issue in the trial court.

        {¶ 58}    As was noted, “ ‘To constitute plain error, the error must be obvious on the

record, palpable, and fundamental such that it should have been apparent to the trial court without

objection.’ ” (Citations omitted.) Jones, 10th Dist. Franklin No. 14AP-80, 2014-Ohio-3740, at

¶ 11.

        {¶ 59}    We have previously stressed that “[w]here, for whatever reason, a defendant

remains in jail prior to his trial, he must be given credit on the sentence ultimately imposed for all

periods of actual confinement on that charge.” (Citations omitted.) State v. Angi, 2d Dist.

Greene No. 2011 CA 72, 2012-Ohio-3840, ¶ 7. Furthermore, “ ‘[a]lthough the [department of
                                                                                             22


rehabilitation and correction] has a mandatory duty pursuant to R.C. 2967.191 to credit an inmate

with the jail time already served, it is the trial court that makes the factual determination as to the

number of days of confinement that a defendant is entitled to have credited toward his sentence.’

” State v. Coyle, 2d Dist. Montgomery No. 23450, 2010-Ohio-2130, ¶ 7, quoting State ex rel.

Rankin v. Ohio Adult Parole Auth., 98 Ohio St. 3d 476, 2003-Ohio-2061, 786 N.E.2d 1286, ¶ 7.

We also note that R.C. 2967.191 specifically includes confinement in a juvenile facility within

the jail-time credit statute.

        {¶ 60}    The record is clear that Anderson was confined from the time he was initially

arrested in April 2012. The juvenile court record is part of the file, and indicates that Anderson

was remanded to detention on April 21, 2012 (the day after his arrest), based on the juvenile

court’s finding that his continued residence in his home would be contrary to his best interests,

and that detention was required under Juv.R. 7 due to the charges. The trial court file contains

no indication that Anderson was allowed to leave juvenile detention for any reason. In fact, the

record indicates otherwise, as Anderson was served at the Montgomery County Jail on June 18,

2012, with the juvenile court’s entry and order granting the State’s motion to relinquish

jurisdiction. The indictment was not filed until around three weeks later, on July 5, 2012.

Consequently, Anderson was clearly confined in jail or in a juvenile facility prior to the date of

the indictment. Due to the error that is apparent on the face of the record, this case must be

remanded for examination of proper jail time credit.

        {¶ 61}    Accordingly, Anderson’s Fourth Assignment of Error is sustained.



              VI. Does Mandatory Bindover Violate Various Constitutional Rights?
                                                                                            23


        {¶ 62}    Anderson’s Fifth, Sixth, and Seventh Assignments of Error deal with related

issues, and will be discussed together. Anderson’s Fifth Assignment of Error states that:

                 The Juvenile Court Erred When It Transferred Rickym Anderson’s Case to

        Adult Court Because the Mandatory Transfer Provisions in R.C. 2152.10(A)(2)(b)

        and R.C. 2152.12(A(1)(b) Violate a Child’s Right to Due Process as Guaranteed

        by the Fourteenth Amendment to the United States Constitution and Article I,

        Section 16 of the Ohio Constitution. (June [1]8, 2012 Entry and Order Finding

        Probable Cause and Granting Motion to Relinquish Jurisdiction and Transfer to

        General Division, pp. 1-2).

        {¶ 63}    The Sixth and Seventh Assignments of Error are identical to the Fifth

Assignment of Error, except that they raise violations of the Equal Protection Clause and of

prohibitions against cruel and unusual punishment.

        {¶ 64}    Under     these    assignments   of   error,   Anderson     contends    that     R.C.

2152.10(A)(2)(b) and 2152.12(A)(1)(b) are unconstitutional because they prohibit juvenile courts

from making any individualized decision about the appropriateness of transferring particular

cases to adult court. Before addressing Anderson’s arguments, we note that Anderson failed to

raise constitutionality in the trial court.

        {¶ 65}    “Failure to raise at the trial court level the issue of the constitutionality of a

statute or its application, which issue is apparent at the time of trial, constitutes a waiver of such

issue.” State v. Awan, 22 Ohio St. 3d 120, 489 N.E.2d 277 (1986), syllabus. However, the

Supreme Court of Ohio later clarified that “[t]he waiver doctrine * * * is discretionary.” In re

M.D., 38 Ohio St. 3d 149, 527 N.E.2d 286 (1988), syllabus. Thus, “[e]ven where wavier is clear,
                                                                                           24


[appellate courts may] consider constitutional challenges to the application of statutes in specific

cases of plain error or where the rights and interests involved may warrant it.” Id. In our

discretion, we will consider the assignments of error pertaining to the constitutionality of

mandatory bindover.



                                         A. Due Process

       {¶ 66}    R.C. 2152.10(A)(2)(b) and R.C. 2152.12(A)(1)(b) require mandatory transfer of

a case to adult court where: a child is charged with a category two offense; the child is sixteen

years of age or older at the time of the act charged; the child is alleged to have committed the

offense with a firearm; and there is probable cause to believe the juvenile committed the act that

has been charged.

       {¶ 67}    Anderson contends that mandatory transfer and Ohio’s failure to provide for an

amenability hearing violate the due process holding in Kent v. United States, 383 U.S. 541, 86
S. Ct. 1045, 16 L. Ed. 2d 84 (1966), which outlined eight factors to be considered in transfer

proceedings before a juvenile court orders bindover. However, other appellate districts have

rejected this argument, based on the fact that Kent involved discretionary, rather than mandatory

transfer. See State v. Lane, 11th Dist. Geauga No. 2013-G-3144, 2014-Ohio-2010, ¶ 57, citing

State v. Kelly, 3d Dist. Union No. 14-98-26, 1998 WL 812238, *19-20 (Nov. 18, 1998). Thus,

“because the Kent factors were intended to address the problem of arbitrary decision-making and

disparate treatment in discretionary bindover determinations, due process does not require use of

these factors when the legislature has statutorily eliminated discretionary bindover

determinations.” Id.
                                                                                            25


       {¶ 68}    In addition, we have previously held that mandatory bindover does not violate

due process. State v. Agee, 133 Ohio App. 3d 441, 448-449, 728 N.E.2d 442 (2d Dist.1999),

citing State v. Ramey, 2d Dist. Montgomery No. 16442, 1998 WL 310741 (May 22, 1998). In

this regard, we reasoned in Ramey that “[b]ecause amenability to treatment as a juvenile is not an

issue determinative of transfer when the juvenile court finds that the underlying offense is one

that [the statute] defines as an offense of violence, the juvenile is not thereafter entitled to a

hearing to determine his amenability to treatment. Thus, no due process violation is demonstrated

by the lack of an ‘amenability’ hearing * * *.” Ramey at *1.

       {¶ 69}    Recently, we stressed that we will continue to follow this precedent until the

Supreme Court of Ohio advises otherwise. See State v. Brookshire, 2d Dist. Montgomery No.

25853, 2014-Ohio-1971, ¶ 30.

       {¶ 70}    Accordingly, we reject the argument that the mandatory transfer statutes violate

due process.



                                        B. Equal Protection

       {¶ 71}    Anderson also contends that R.C. 2152.10 and 2152.12 violate the Equal

Protection Clause because: (1) they create classes of similarly situated children, based solely on

age; and (2) the age-based distinctions in these statutes are not rationally related to the purpose of

juvenile delinquency proceedings. In Ramey, we addressed and rejected an equal protection

challenge to R.C. 2151.26, which was the predecessor statute to R.C. 2152.12. Specifically, we

noted that:

                R.C. 2151.26 classifies juveniles whose delinquent acts could constitute a
                                                                                            26


       felony offense of violence if committed by an adult differently than it treats those

       whose acts would not constitute a felony offense of violence if committed by an

       adult.   That class distinction bears a reasonable relationship to a legitimate

       governmental objective, which is to punish violent juvenile offenders more

       harshly by denying them the prospect of more lenient treatment in the juvenile

       system. Such distinctions may be made between different types of offenders,

       adult or juvenile, without denying persons involved the equal protection of law.

Ramey at *3.

       {¶ 72}    The classification we considered in Ramey is somewhat different than the

classification being challenged in the case before us.         Specifically, Anderson argues that

transfer is mandatory for those 16 or older, is discretionary for offenders who are 14 or 15 years

of age, and is not permitted for offenders who are less than fourteen years of age.    According to

Anderson, this bright-line, age-based classification is not rationally related to the State’s

legitimate objectives.

       {¶ 73}    In Lane, the Eleventh District Court of Appeals noted that “[t]he standard for

determining if a statute violates equal protection is ‘essentially the same under state and federal

law.’ ” Lane, 11th Dist. Geauga No. 2013-G-3144, 2014-Ohio-2010, at ¶ 64, quoting Fabrey v.

McDonald Village Police Dept., 70 Ohio St. 3d 351, 353, 639 N.E.2d 31 (1994). “ ‘Under a

traditional equal protection analysis, class distinctions in legislation are permissible if they bear

some rational relationship to a legitimate governmental objective.’ ” Id., quoting State ex rel.

Vana v. Maple Hts. City Council, 54 Ohio St. 3d 91, 92, 561 N.E.2d 909 (1990).

       {¶ 74}    As here, the defendant in Lane contended that disparate treatment based on age
                                                                                            27


was not supported by scientific evidence. Lane at ¶ 66. However, the court of appeals rejected

that argument because the defendant had failed to meet his burden of proving beyond doubt that

the statutes were unconstitutional. Id.

       {¶ 75}    The same observation may be made in the case before us. Although Anderson

contends that there is little difference between children who are younger than 16 and those who

are older than 16, he does not support this contention with any type of empirical evidence. In the

absence of such evidence, we cannot find that the distinction the legislature made is unconnected

to its aims. As the court in Lane observed, “the purpose of this legislation is to protect society

and reduce violent crime by juveniles. * * * Contrary to appellant's argument, juveniles who are

14 or 15 are markedly different from those who are 16 or 17 in many ways, e.g., in terms of

physical development and maturity. * * * Thus, the legislature's decision to single out older

juvenile homicide offenders, who are potentially more street-wise, hardened, dangerous, and

violent, is rationally related to this legitimate governmental purpose.” (Citation omitted.) (Italics

added.) Id. at ¶ 67.

       {¶ 76}    Based on the preceding discussion, Anderson’s equal protection argument is

without merit.



                                C. Cruel and Unusual Punishment

       {¶ 77}    Anderson’s final argument in this context is that Ohio’s mandatory bindover

statutes violate state and federal prohibitions against cruel and unusual punishment. According

to Anderson, evolving standards in the past decade militate against prosecuting youthful

offenders in adult court.
                                                                                                                                 28


         {¶ 78}        Recently, the Supreme Court of Ohio observed that “this court has recognized

that cases involving cruel and unusual punishments are rare, ‘limited to those involving sanctions

which under the circumstances would be considered shocking to any reasonable person.’ ” In re

C.P., 131 Ohio St. 3d 513, 2012-Ohio-1446, 967 N.E.2d 729, ¶ 60, quoting McDougle v.

Maxwell, 1 Ohio St. 2d 68, 70, 203 N.E.2d 334 (1964). The court further emphasized that “ ‘[a]

punishment does not violate the constitutional prohibition against cruel and unusual punishments,

if it be not so greatly disproportionate to the offense as to shock the sense of justice of the

community.’ ” Id., quoting State v. Chaffin, 30 Ohio St. 2d 13, 282 N.E.2d 46 (1972), paragraph

three of the syllabus.

         {¶ 79}        When presented with this issue, the Eleventh District Court of Appeals

concluded in Lane that mandatory bindover does not fit within the definition of a “punishment,”

and that the prohibition against cruel and unusual punishment would not apply. Lane, 11th Dist.

Geauga No. 2013-G-3144, 2014-Ohio-2010, at ¶ 73. In this regard, the court of appeals also

noted that “ ‘[m]andatory bindover does not equate to punishment any more than the mere

prosecution of an adult in the common pleas court constitutes punishment.’ ” Id., quoting State

v. Quarterman, 9th Dist. Summit No. 26400, 2013-Ohio-3606, ¶ 16 (Carr, J., concurring).4

         {¶ 80}        We agree with these comments, and hold that R.C. 2152.10 and R.C. 2152.12

do not violate prohibitions against cruel and unusual punishment.



            4
                 The Supreme Court of Ohio recently issued a decision in Quarterman. See State v. Quarterman, Slip Opinion No.
 2014-Ohio-4034. After accepting the case for review, the court declined to reach the merits of Quarterman’s constitutional claim pertaining
 to mandatory bindover. The court held that Quarterman had forfeited all but plain error by failing to assert his constitutional challenge in
 either juvenile or common pleas court, and had also failed to properly address the application of the plain error rule during his appeal to the
 Supreme Court of Ohio. Id. at ¶ 2. Accordingly, the court affirmed the judgment of the court of appeals. Id. at ¶ 3.
                                                                                                29


        {¶ 81}     Based on the preceding discussion, Anderson’s Fifth, Sixth, and Seventh

Assignments of Error are overruled.



                          VII. Was Anderson’s Trial Counsel Ineffective?

        {¶ 82}     Anderson’s Eighth Assignment of Error states that:

                 Rickym Anderson Was Denied the Effective Assistance of Counsel.

        Sixth and Fourteenth Amendments to the United States Constitution; Section 10,

        Article I of the Ohio Constitution.        (June [1]8, 2012 Entry and Order Finding

        Probable Cause and Granting Motion to Relinquish Jurisdiction and Transfer to

        General Division, pp. 1-2).

        {¶ 83}     Under this assignment of error, Anderson contends that his trial counsel was

ineffective in several ways: (1) by failing to object to the constitutionality of his transfer to adult

court; (2) by failing to object to the trial court’s imposition of a “trial tax”; (3) by failing to object

to the court’s imposition of consecutive sentences without proper findings; and (4) by failing to

object to the trial court’s grant of jail-time credit.

        {¶ 84}     “In order to prevail on a claim of ineffective assistance of counsel, the defendant

must show both deficient performance and resulting prejudice. Strickland v. Washington (1984),

466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674. Trial counsel is entitled to a strong presumption

that his conduct falls within the wide range of effective assistance, and to show deficiency, the

defendant must demonstrate that counsel's representation fell below an objective standard of

reasonableness.” State v. Matthews, 189 Ohio App. 3d 446, 2010-Ohio-4153, 938 N.E.2d 1099,

¶ 39 (2d Dist.).
                                                                                          30


       {¶ 85}    After reviewing the record, we conclude that even if trial counsel was

ineffective, Anderson has not been prejudiced. Although trial counsel failed to raise the above

issues with the trial court, we have considered all the arguments raised by Anderson on appeal,

other than the issue of the “trial tax,” which is moot due to the vacation of Anderson’s sentence.

Anderson will be able to raise the “trial tax” issue in a subsequent appeal, should the trial court

again impose a sentence that Anderson deems disproportionate.

       {¶ 86}    In light of the preceding discussion, the Eighth Assignment of Error is

overruled.



                                        VIII. Conclusion

       {¶ 87}    The First, Fifth, Sixth, Seventh, and Eighth Assignments of Error are overruled;

the Second Assignment of Error is overruled as moot, and the Third and Fourth        Assignments

of Error are sustained. Accordingly, the judgment of the trial court is affirmed in part and

reversed in part. The sentence of Defendant-Appellant, Rickym Anderson, is vacated, and this

matter is remanded for a new sentencing hearing.



                                         .............

FROELICH, P.J., and HALL, J., concur.




Copies mailed to:

Mathias H. Heck
Kirsten A. Brandt
                         31


Stephen A. Goldmeier
Charlyn Bohland
Hon. Barbara P. Gorman